Citation Nr: 1231458	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for hypertension, with a noncompensable (0 percent) disability rating, effective February 26, 2002. The Veteran appealed the initial assigned noncompensable evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In his July 2008 correspondence accepted as a Substantive Appeal on the issue before the Board, the Veteran requested the opportunity for a hearing at the              RO before a Decision Review Officer (DRO). However, he cancelled this proceeding in advance of the scheduled hearing date. He has not otherwise requested a Board hearing in this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.












REMAND

Through May 2012 correspondence, the Board informed the Veteran that there was additional evidence recently incorporated into the record, to consist of a series of VA outpatient clinical records stored in the computerized recordkeeping system (i.e., the "Virtual VA" folder), and furthermore, which the RO had not considered via any new decisional document such as an updated Supplemental Statement of the Case (SSOC). See generally, 38 C.F.R. § 19.31(b) (the Agency of Original Jurisdiction (AOJ) will furnish a SSOC where the AOJ receives additional pertinent evidence after a Statement of the Case (SOC) or the most recent SSOC has been issued, and before the appeal is certified to the Board). The Board's letter further notified the Veteran that he had two options under these circumstances: (1) to have the case remanded back to the RO (as the AOJ) for initial consideration of the additional medical evidence; or (2) to waive his right to have the case remanded to the RO, and permit the Board to consider the evidence in the first instance. 

In his June 2012, the Veteran elected the first option, of having the case remanded back to the RO for consideration of the new evidence. Consequently, a remand of this case is indicated for this purpose.  

Moreover, while the case is on remand, to ensure a comprehensive record, a new VA Compensation and Pension examination for the Veteran's hypertension should be scheduled, as the last formal VA examination was conducted back in 2005.          See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).





Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination pertaining to the severity of his hypertension. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.          All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected hypertension, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7101. 

2. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received    since the last Supplemental Statement of the Case                      (to particularly include the complete contents of                the Veteran's Virtual VA computerized claims folder).    If the benefit sought on appeal is not granted in full,           the Veteran and his representative should be furnished with another SSOC, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

